Title: Thomas Jefferson to Ezekiel Bacon, 6 March 1811
From: Jefferson, Thomas
To: Bacon, Ezekiel


            
              Dear Sir
              Monticello Mar. 6. 11.
            
            It was unfortunate that your letter of Feb. 2. arrived here just as I had set out on a journey which kept me from home upwards of a month. I found it here on my return on the 2d of March, the day before Congress were of course to close their session. I have taken time deliberately to make the examination desired. it’s result will be found in the paper now inclosed, together with the copies you sent for my examination. I avail myself of this occasion of assuring you of my continued esteem & respect.
            
              Th:
              Jefferson
          